COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-293-CV

CITY OF NORTH RICHLAND HILLS, TEXAS                                APPELLANT

                                           V.

LAURA FRIEND, INDIVIDUALLY AND AS                                   APPELLEES
PERSONAL REPRESENTATIVE OF THE ESTATE
OF SARAH ELIZABETH FRIEND, DECEASED,
AND LUTHER FRIEND, INDIVIDUALLY
                             ----------

           FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY

                                        ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                        ----------

      We have considered the parties’ “Joint Motion To Dismiss Appeal.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(2), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 43.4.

                                                     PER CURIAM

PANEL: WALKER, J.; CAYCE, C.J.; and MCCOY, J.

DELIVERED: September 25, 2008



      1
          … See Tex. R. App. P. 47.4.